DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following table illustrates the limitations of claims 1-9 of theinstant application when compared against the limitations of claims 5, 7-8, 21, 23-24 of conflicting U.S. Patent No. 10,630,364. The similarities have been underlined for purposes of clarity.
U.S. Pat. 10,630,364
Instant Application 16/822,711
5.  A method of wireless communication, comprising: obtaining identification of a plurality of channel state information-reference signals (CSI-RS) resources associated with a CST process;
determining whether to combine a beam selection indicator and a rank indicator into a joint report for reporting to a serving base station, wherein the beam selection indicator identifies a CSI-RS resource of the plurality of CSI-RS resources; setting a bit width for the joint report, wherein the bit width is fixed; encoding the joint report; and transmitting the encoded joint report to the serving base station.

7.  The method of claim 5, wherein the transmitting the encoded joint report includes transmitting the encoded joint report on an uplink shared data channel, the method further including: receiving an aperiodic CSI triggering for CSI reporting for a plurality of CSI processes and a plurality of downlink cells; concatenating the encoded joint report of the rank indicator across the plurality of CSI processes and the plurality of downlink cells; determining a total payload size for the rank indicator of the aggregated encoded joint report; channel coding for the rank indicator using one of: a block code when the total payload size is less than or equal to a threshold value; or a 
convolution code when the total payload size exceeds the threshold value. 
8.  The method of claim 7, wherein the channel coding further includes: channel coding the rank indicator of the
aggregated encoded joint report using
one of: a first coding offset parameter when the total payload size is less than or equal to the threshold value;  or a second coding offset parameter when the total payload size exceeds the threshold value.
21.  An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one 
processor, wherein the at least one processor is configured: to obtain 
identification of a plurality of channel state information-reference signals (CSI-RS) resources associated with a CSI process;  to determine whether to combine a beam selection indicator and a rank indicator into a joint report for reporting to a serving base station, wherein the beam selection indicator identifies a CSI-RS resource of the plurality of CSI-RS resources; set a bit width for the joint report, wherein the bit width is fixed; to encode the joint report; and to transmit the encoded joint report to the serving base station.
  23.  The apparatus of claim 21, wherein the configuration of the at least one processor to transmit the encoded joint report includes configuration to 
transmit the encoded joint report on an uplink shared data channel, the 
apparatus further including configuration of the at least one processor: to receive an aperiodic CSI triggering for CSI reporting for a plurality of CSI processes and a plurality of downlink cells; to concatenate the encoded joint report of the rank indicator across the plurality of
CSI processes and the plurality of downlink cells; to determine a total
payload size for the rank 
indicator of the aggregated encoded joint report;  to channel code for the rank 
indicator using one of: a block code when the total payload size is less than 
or equal to a threshold value;  or a convolution code when the total payload 
size exceeds the threshold value.
24.  The apparatus of claim 23, wherein the configuration of the at least one processor to channel code further includes configuration to channel code 
the rank indicator of the aggregated encoded joint report using one of: a first 
coding offset parameter when the total payload size is less than or equal to the threshold value; or a second coding offset parameter when the total payload size exceeds the threshold value.
A method of wireless communication, comprising: obtaining identification of a plurality of channel state information - reference signals (CSI-RS) resources associated with a CSI process; determining whether to combine a beam selection indicator and a rank indicator into a joint report for reporting to a serving base station, wherein the beam selection indicator identifies a CSI-RS resource of the plurality of CSI-RS resources; encoding the joint report, wherein a bit width for the joint report is fixed; and transmitting the encoded joint report to the serving base station.
2. (New) The method of claim 1, wherein the transmitting the encoded joint report includes transmitting the encoded joint report on an uplink shared data channel, the method further including: receiving an aperiodic CSI triggering for CSI reporting for a plurality of CSI processes and a plurality of downlink cells; concatenating the encoded joint report of the rank indicator across the plurality of CSI processes and the plurality of downlink cells; determining a total payload size for the rank indicator of the aggregated encoded joint report; and channel coding for the rank indicator using one of: a block code when the total payload size is less than or equal to a threshold value; or a convolution code when the total payload size exceeds the threshold value.
3. (New) The method of claim 2, wherein the channel coding further includes: channel coding the rank indicator of the aggregated encoded joint report using one of: a first coding offset parameter when the total payload size is less than or equal to the threshold value; or a second coding offset parameter when the total payload size exceeds the threshold value.
4, 7. (New) An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: to obtain identification of a plurality of channel state information - reference signals (CSI-RS) resources associated with a CSI process; to determine whether to combine a beam selection indicator and a rank indicator into a joint report for reporting to a serving base station, wherein the beam selection indicator identifies a CSI-RS resource of the plurality of CSI-RS resources; to encode the joint report, wherein a bit width for the joint report is fixed; and to transmit the encoded joint report to the serving base station.
5, 8. (New) The apparatus of claim 4, wherein the configuration of the at least one processor to transmit the encoded joint report includes configuration to transmit the encoded joint report on an uplink shared data channel, the apparatus further including configuration of the at least one processor: to receive an aperiodic CSI triggering for CSI reporting for a plurality of CSI processes and a plurality of downlink cells; to concatenate the encoded joint report of the rank indicator across the plurality of CSI processes and the plurality of downlink cells; to determine a total payload size for the rank indicator of the aggregated encoded joint report; and to channel code for the rank indicator using one of: a block code when the total payload size is less than or equal to a threshold value; or a convolution code when the total payload size exceeds the threshold value.
6, 9. (New) The apparatus of claim 5, wherein the configuration of the at least one processor to channel code further includes configuration to channel code the rank indicator of the aggregated encoded joint report using one of: a first coding offset parameter when the total payload size is less than or equal to the threshold value; or a second coding offset parameter when the total payload size exceeds the threshold value.




Claims 1-9 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 5, 7-8, 21, 23-24 of U.S. Patent No. 10,630,364. Although
the claims at issue are not identical, they are not patentably distinct from each other
because claims 1-9 of the instant application merely broadens the scope of the claims
5, 7-8, 21, 23-24 of U.S. Patent No. 10,630,364 by eliminating the elements and
their functions of the claims 5, 7-8, 21, 23-24 of U.S. Patent No. 10,630,364. It has
been held that the omission an element and its function is an obvious expedient if the
remaining elements perform the same function as before. In re Karlson,136 USPQ 184
(CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a
reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kuo (US 2016/0135159) discloses a device of reporting control information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 2, 2021